Citation Nr: 1144798	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's bilateral (i.e., right and left) knee disability was first diagnosed many years after service, and the most probative evidence indicates it is not directly related to his military service or secondarily related by way of his service-connected ankylosing spondylitis or service-connected removal of his prostate.


CONCLUSION OF LAW

The Veteran's right and left knee disabilities were not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or chronically aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, including apprise him of the evidence VA will obtain and assist him in obtaining and of the evidence he is expected to provide.  38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 apply to all elements of a claim for service connection, including to the "downstream" disability rating and effective date elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VA should provide this notice before initially adjudicating the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.   

VA complied with its notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to him in December 2006, prior to the initial adjudication of these claims in June 2007, so in the preferred sequence.  The letter notified him of the type of evidence and information needed to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional notice pursuant to the Dingess decision was more recently provided in a May 2008 letter, and his claims since have been readjudicated in an April 2009 SSOC.  So his claims have been reconsidered since providing all required VCAA notice.

VA also has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently in the file consists of his service treatment records (STRs), post-service VA and private medical records, the report of his VA compensation examination, and a VA medical nexus opinion concerning the determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He has not identified other evidence that needs to be obtained since relevant.

The Board therefore finds that VA has satisfied its duties to notify and assist him with his claims pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159, 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 


II.  Analysis

In December 2006, the Veteran stated that he had acute attacks of ankylosing spondylitis in the joint ligaments and tendons of his knees.  He believed the attacks were caused by the surgical removal of his cancerous prostate in June 2006 for which he is in receipt of service connection.  For the reasons and bases discussed below, however, the Board finds that service connection for bilateral knee disability is not warranted.

The Veteran's STRs are completely unremarkable for any complaints, findings or treatment of a bilateral knee disability.

Service connection has been established for status post radical prostatectomy for prostate cancer, also for ankylosing spondylitis of the lumbar and cervical spine, Reiter's syndrome with bilateral iritis, and erectile dysfunction.  Ankylosing spondylitis is the form of rheumatoid arthritis affecting the spine.  It is a systemic illness of unknown etiology, affecting young males predominantly, and causing pain and stiffness as a result of inflammation of the sacroiliac, intervertebral, and costovertebral joints.  Wallin v. West, No. 97-1023, slip op. at 2 (U.S. Vet. App. Oct. 16, 1998).  

In an August 2006 e-mail to the Veteran, his urologist, W.J.C., M.D., stated that surgery can trigger gout, or in the Veteran's case, ankylosing spondylitis.  In an August 2006 private progress note, S.Z., D.O., stated a flare up of ankylosing spondylitis of the Veteran's knees may have occurred due to the stress of being diagnosed with prostate cancer.  The private physician also thought elevated uric acid may be a less likely possibility of the knee arthralgia.  

In a November 2006 letter, M.H.L., M.D., noted the Veteran was referred to a rheumatologist and that, later, his painful swollen knee was diagnosed as a flare of ankylosing spondylitis.  


In a July 2007 private progress note, Dr. S.Z., stated the Veteran had inflammatory arthritis with a working diagnosis of ankylosing spondylitis.  He noted that a lot of the Veteran's symptoms had been enthesopathy, inflammation in the areas of the tendons and ligament attachments of the knees.  In an August 2007 letter, Dr. W.J.C. stated the Veteran has ankylosing spondylitis in the ligaments and tendons of his knees which may have been triggered by prostate cancer surgery.  

The Veteran had a VA compensation examination in May 2007.  After a review of the claims file, examination, and knee X-rays, the examiner diagnosed minimal osteoarthritis.  He opined, given the Veteran's age, history, physical examination, and minor radiological changes, that his current bilateral knee condition is less likely than not caused by or related to his service or his service-connected ankylosing spondylitis.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, there must be competent and credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a nexus or etiological link between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

An in-service injury alone is not enough, however, as there must be chronic (permanent) disability resulting from the injury.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Medical evidence usually is required to associate a claimed condition with a service-connected disability, however, unless it is one of the situations mentioned above when lay evidence will suffice.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met, regardless of the particular theory alleged - direct, presumptive or secondary, is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


So while it is true the Veteran is competent to say he experiences knee pain and swelling, and his lay testimony concerning this also is credible, this is not in turn tantamount to concluding that his current knee disability was caused or aggravated by his service-connected ankylosing spondylitis or removal of his prostate - especially where, as here, the VA compensation examiner charged with making this important determination has rather definitively concluded otherwise.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005). 

Some other medical opinions offered tend to support the claim, but are couched in equivocal language or terms.  There are precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "may" be true is akin to just as well saying it "may not" be true and, therefore, insufficient reason to grant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

But in determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Here, obviously, there are medical nexus opinions for and against the claim - specifically, the VA compensation examiner's versus the three private physicians'.  However, the statement from Dr. M.H.L., while supportive of the claim, is also limited in terms of its ultimate probative value because there is no explanation of why the Veteran's bilateral knee disability was caused or aggravated by his service-connected ankylosing spondylitis.  This doctor merely stated that another physician had diagnosed the bilateral knee disability as a flare of the service-connected disability.  Most of the probative value of a medical opinion comes from discussion 
of its underlying rationale, not from mere claims file review or reference to evidence in the file without explanation of the importance of the evidence.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran, however, did also submit the opinion of two of his treating physicians who stated that his bilateral knee disability was triggered or aggravated by his ankylosing spondylitis or prostate removal.  But Dr. W.J.C. merely stated that the Veteran has ankylosing spondylitis in the ligaments and tendons of his knees that may have been triggered by prostate cancer surgery.  Dr. S.Z. stated that a flare up of ankylosing spondylitis of the Veteran's knees may have occurred due to the stress of being diagnosed with prostate cancer.  Dr. S.Z. also stated that a lot of the Veteran's symptoms had been enthesopathy, inflammation in the areas of the tendons and ligament attachments of the knees.  Most importantly, though, these private doctors' statements simply do not provide any supporting rationale as reason or justification for concluding the currently diagnosed bilateral knee disability is related to the Veteran's service-connected disabilities.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  These physicians did not submit any clinical data or any other direct evidence supporting the theory that the Veteran's disabilities were caused or aggravated by a service-connected disabilities.


The two physicians who minimally supported the Veteran's assertion that his bilateral knee disability was triggered by the removal of his prostate stated that the disability "may" have been triggered by the surgical removal of his cancerous prostate.  As already explained, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

But by the same token, these doctor's use of the equivocal terms "may" when referring to this posited correlation between the current bilateral knee disability the Veteran apparently is experiencing and his service-connected disabilities renders these doctors' opinion sufficiently speculative in nature so as to not warrant granting service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative). 

Whereas the commenting VA examiner, in comparison, based his opinion on a review of the Veteran's claims file, history and radiological studies of the Veteran's knees.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board gives greater weight to the report of this evaluating VA examiner because of the comprehensive review of the Veteran's pertinent medical and other history, the additional discussion of his particular symptoms, the consideration of the theories he had presented, and this examiner's medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

The Veteran does not claim to have had a bilateral knee disability since separating from service in 1989, and the evidence does not otherwise suggest that he has; rather, he relates is current knee disability to his 2006 prostate surgery, maintaining it set into motion the chain of events that eventually led to his knee disability, so in effect triggered it to warrant the granting of secondary service connection.  Therefore, consideration of entitlement to direct service connection based on continuity of symptomatology since service is unnecessary inasmuch as this has not been alleged and is not otherwise shown by the record, so not implicitly raised.

And for these reasons and bases discussed, the Board finds that the preponderance of the evidence is against the claim for service connection for the bilateral knee disability on a secondary basis.  Hence, the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56. 


ORDER

The claim for service connection for a bilateral knee disability is denied.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


